—In a proceeding to invalidate petitions designating Sally A. O’Hearn as a candidate of the Ratepayers against Lilco Party in the general election to be held on November 5, 1985, for County Legislator, the appeals are from (1) a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), dated October 1, 1985, which dismissed the proceeding on the ground that the petitioner lacked standing to bring this matter and (2) an order of the same court dated October 31, 1985, which denied petitioner’s motion, inter alia, for renewal.
Judgment reversed, on the law, without costs or disbursements, proceeding reinstated, and matter remitted to the Supreme Court, Suffolk County, for further proceedings forthwith (see, Matter of Brandshaft v Bivona, 114 AD2d 529).
Appeal from the order dismissed, without costs or disbursements, in light of our determination on the appeal from the judgment. Gibbons, J. P., Bracken, Kunzeman and Kooper, JJ., concur.